DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.
Status of Claims
Claims 1 – 7,  9 – 11 and 13 – 20 are pending. Claims 8 and 12 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 – 7, 9 – 11 and 13 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 7, 9 – 11 and 13 – 20 recite the limitation “the element” throughout the claim set however, there are more than one elements; therefore it is vague in that it is unclear as to which element is being referenced. Examiner suggests amending claims to include a first and second element.
Claims 1 – 7, 9 – 11 and 13 – 20 recite the limitation “the protuberance” throughout the claim set however, there are more than one protuberance; therefore it is vague in that it is unclear as to which protuberance is being referenced. Examiner suggests amending claims to include a first and second protuberance.
Claims 1 – 7, 9 – 11 and 13 – 20 recite the limitation “the cavity” throughout the claim set however, there are more than one cavity; therefore it is vague in that it is unclear as to which cavity is being referenced. Examiner suggests amending claims to include a first and second cavity.
Claims 2 – 7, 9 – 11 and 13 – 20 are further rejected as being dependents of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 9 – 11 and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (EP 2 557 002 A1) in view of Fukushi (JP 2005-75050 A).
Regarding independent claim 1, Chang teaches an element (Fixing Stage, 103; Fig. 6) for a system for connecting a windscreen wiper blade holder to a drive arm (Fig. 6), said element (103) being rigidly connected to said blade holder or to said arm (Fig. 6) and comprising: rotation means (Fig. 6) configured to cooperate with complementary means (Fig. 6) of a second element (combining stage, 1) of the connection system to form a transverse axis of rotation (about shaft rod; Annotated Fig. 10; a transvers axis of rotation is formed about the mid plane and identical to instant application in Figs. 2 and 3) between the element (103) and the second element (1), wherein said transverse axis of rotation (Annotated Fig. 10) being the axis of rotation between said blade holder and said arm (Fig. 6), wherein the rotation means includes a protuberance (shaft rod, 1031), which is arranged on one side of the longitudinal mid-plane of said element (Annotated Fig. 6) and is able to cooperate with a cavity (Annotated Fig. 2) in the second element (1), and a second cavity (Annotated Fig. 2), which is arranged on the another side of said longitudinal mid-plane of the element (Annotated Fig. 6) and cooperates with a second protuberance (Annotated Fig. 10) on the second element (1), the element (103) being asymmetrical in relation to said longitudinal mid-plane (Annotated Fig. 6), wherein the element (103) comprising a base (Fig. 6) surmounted by a flank (flank side portion with gap, 1034) and extending longitudinally and transversely (Fig. 6), and wherein the element (103) and the second element (1) are pivotally linked using both the protuberance (1031) projecting from a lateral face of the flank (Fig. 6) and the second cavity formed in the flank of the element (1034), on a side of another lateral face of the flank (Fig. 6), wherein the protuberance (1031), the second protuberance (Annotated Fig. 10), the cavity (Annotated Fig. 2) and the second cavity (Annotated Fig. 2) are all aligned along the transvers axis of rotation (Annotated Fig. 6, in an assembled stated the first and second protuberances and the first and second cavity are aligned along transverse axis of rotation).

    PNG
    media_image1.png
    424
    572
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    416
    496
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    685
    587
    media_image3.png
    Greyscale

Chang does not teach wherein a surface of the ramp is inclined such that a top of the ramp, which is closer to a center of the protuberance than a bottom of the ramp, is inclined downward away from a mid-plane of the element toward an outer edge of the protuberance.
Fukushi, however, teaches the protuberance (19) includes a shortened or beveled portion which forms a ramp (19a) wherein a surface of the ramp (19a) is inclined such that a top of the ramp (Annotated 

    PNG
    media_image4.png
    354
    357
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the element of Chang to further include the protuberance includes a surface of the ramp is inclined such that a top of the ramp, which is closer to a center of the protuberance than a bottom of the ramp, is inclined downward away from a mid-plane of the element toward an outer edge of the protuberance, as taught by Fukushi, to provide a snap fit connection between the element, thus avoiding inadvertent disconnections.
Regarding claim 2, Chang, as modified, teaches element (103) wherein the protuberance (1031) and the cavity (1034) are asymmetrical in relation to said plane (Fig. 6). 
Regarding claim 3, Chang, as modified, teaches element (103) wherein the protuberance (1031) is a substantially cylindrical physical shaft (Fig. 6) and the cavity (1034) is a seat matching the shape of said protuberance (Fig. 6). Application No.: Not Yet Assigned Docket No.: 17102/297001 
Regarding claim 4, Chang, as modified, teaches the element (103) wherein the protuberance (1031) has a through-hole (Fig. 6). 
Regarding claim 5, Chang, as modified, teaches element (103) wherein said element is a connector designed to be rigidly connected to the blade holder (Fig. 6). 
Regarding claim 6, Chang, as modified, teaches element (103) further comprising a base (Fig. 6) having a zone for rigid attachment to at least one joint of the blade holder (Fig. 6). 
Regarding claim 7, Chang, as modified, teaches element (103) further comprising a base (Fig. 6) provided with means for clipping (Fig. 6) to a platform of the blade holder (Fig. 6). 
Regarding claim 9, Chang, as modified, teaches element (103) wherein said second element (Fig. 6) is an adaptor designed to be rigidly connected to the drive arm (Fig. 6). 
Regarding claim 10, Chang, as modified, teaches element (103) wherein the second element (1) comprises a U-shaped section (Fig. 6) formed by a base (rook wall, 12) and two lateral flanks (side walls, 13) delimiting a seat (Fig. 4), the protuberance (1031) coming out of a lateral flank (Fig. 6) and the cavity being formed in the other lateral flank the protuberance (1031) extends into the seat (Fig. 6). 
Regarding claim 11, Chang, as modified, teaches element (103) wherein the protuberance (1031) extends into the seat. (Figs. 6 and 7).
Regarding claim 13, Chang, as modified, teaches element (103) further comprising an actuating button (142) configured to be engaged by elastic click-fitting into a hole (1042) of an end part of the drive arm (Fig. 4). 
Regarding claim 14, Chang, as modified, teaches element (103) wherein the element (1) is rigidly connected to a drive arm (104) having an end part with a U-shaped section (Fig. 4). 
Regarding claim 15, Chang, as modified, teaches element (20) wherein the element (1) is rigidly connected to a rod-arm drive arm (Fig. 14). 
Regarding claim 16, Chang, as modified, teaches element (20) wherein the element (1) is rigidly connected to a side-lock drive arm (Fig. 14). 
Regarding claim 17, Chang, as modified, teaches a connection system for a windscreen wiper blade holder with a drive arm (104, 105), the system comprising at least one element (103 and 1) according to claim 1 (Figs. 4 and 6). 
Regarding claim 18, Chang, as modified, teaches the connection system (Figs. 4 and 6) further comprising a first (103) of the at least one element (Fig. 6) configured to be a connector rigidly connected 
Regarding claim 19, Chang, as modified, teaches a windscreen wiper blade holder or drive arm (Fig. 4), comprising and carrying an element (1) according to claim 1. 
Regarding claim 20, Chang, as modified, teaches a windscreen wiper blade holder or drive arm comprising and carrying a connection system (Figs. 4 and 6) according to claim 17.

Response to Arguments
Applicant’s arguments filed October 16, 2020 with respects to rejected claims 1 – 7, 9 – 11 and 13 – 20 under 35 USC 103 have been considered and are persuasive, therefore the rejection has been withdrawn. 
Applicant’s arguments with respect to amended claim 1 – 7, 9 – 11 and 13 – 20 have been fully considered, however after further consideration and as necessitated by the amendment presented, a new grounds of rejection has been made. Chang remain applicable to teaching the structural limitations of the instant application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723